IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-73,818-01


EX PARTE JOSE PEREZ





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2003-CR-842-D IN THE 103rd JUDICIAL DISTRICT COURT 
FROM CAMERON COUNTY


 Per curiam


O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of the offense of
driving while intoxicated and was sentenced to three  years' imprisonment.  Applicant did not appeal
his conviction.
	On March 26, 2010, the trial court entered an order directing the Texas Board of Pardons &
Paroles and the Texas Department of Criminal Justice to file affidavits addressing the claims alleged
by Applicant in his habeas corpus application.  This Court has no record of a timely ODI having been
entered.  The district clerk properly forwarded the habeas writ to this Court when no order had been
entered within 35 days of the date of the application's filing.   See Tex. Code Crim. Proc. Art.
11.07, §3(c).  However, because the record indicates that the trial court is awaiting affidavits,
presumably to aid the Court in entering findings of fact and conclusions of law, we believe that the
habeas record has been forwarded to this Court prematurely.  We remand this application to
Cameron County to allow the trial judge to review the affidavits from the Texas Board of Pardons
& Paroles and the Texas Department of Criminal Justice and enter findings of fact and conclusions
of law.
	The District Clerk of Cameron County is ordered to forward this application to this Court
after the judge of the 103rd Judicial District Court enters  findings of fact and conclusions of law.
 IT IS SO ORDERED THIS THE 5th DAY OF MAY, 2010.

Do Not Publish.